DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are cancelled.  New claims 10-18 are added.  Claims 10-18 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2019/054073, filed February 19, 2019, which claims benefit of European Application No. 18160480.2, filed March 7, 2018.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements, filed on 09/08/2020, 11/24/2020, and 04/06/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 10-17) in the reply filed on 05/20/2022 is acknowledged.   
Applicant’s traverse of the restriction requirement is on the ground that the claims are so linked by a special technical feature in a manner sufficient to form unity of invention because the cited DE 10 2005 019596 does not disclosed or suggested the shaped catalyst body in the form of a tetralobe with “exactly four circular through-passages, as being amended.  
Applicant’s argument has been fully considered, but is found not persuasive because the pending claims 10-17 would not been patentable over new found prior art reference cited in this Office action.  However, it has been found that it would not put serious burden for examiner to search and examining all pending claims 10-18.   Groups I-II are examined together.  Accordingly, the Restriction Requirement mailed on 03/23/2022 is hereby withdrawn.   Claims 10-18 are under examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0104674 (“the `674 publication”) initially published as WO2016/156042 on October 6, 2016 in view of U.S. Patent No. 7,799,730 (“the `730 patent”).
Applicant’s claim 1 is drawn to a shaped catalyst body in the form of a tetralobe having exactly four circular through-passages, with the midpoints of the through-passages forming a square, wherein the spacings E of in each case two adjacent through-passages are from 0.9 to 1.1 times the thickness B of the outer walls of the through-passages, and wherein the cross section of the tetralobe is formed by four partly overlapping annular rings whose midpoints lie on a circular line having a diameter y, with the four annular rings being bounded by an outer circular line having an outer diameter x1 and a concentric inner circular line having an inner diameter x2. 
The cloverleaf cross section of the shaped catalyst body is described in Figure 2 
    PNG
    media_image1.png
    398
    427
    media_image1.png
    Greyscale
, Figure 5 
    PNG
    media_image2.png
    264
    303
    media_image2.png
    Greyscale
  and Figure 6(b) 
    PNG
    media_image3.png
    172
    244
    media_image3.png
    Greyscale
 of Applicant’s specification.  According to claim 1, x1 is outer diameter, which can be calculated by the equation x1= y+x2+2(B), wherein y is a diameter of the circular line through the midpoints of the four partly overlapping annular rings; x2 is inner diameter of the concentric inner circular line (A) of Figure 2; and (B) is the thickness of the outer walls of the through-passages of Figure 2.   
Determination of the scope and content of the prior art (MPEP §2141.01)
The `674 publication also discloses that the shaped catalyst bodies for the oxidation of SO2 to SO3, which comprise vanadium, at least one alkali metal and sulfate on a silicon dioxide support material, wherein the shaped body has the shape of a cylinder having 4 hollow-cylindrical convexities, obtainable by extrusion of a catalyst precursor composition comprising vanadium, at least one alkali metal and sulfate on a silicon dioxide support material through the opening of an extrusion tool wherein the opening of the extrusion tool has a cross section formed by 4 partly overlapping rings whose midpoints lie essentially on a circular line having a diameter of y, wherein the rings are bounded by an outer line lying on a circle having an external diameter x1 and an inner line lying on a circle having an internal diameter x2 (see Abstract).  The `674 publication discloses the cylindrically stretched shaped catalyst body with a cloverleaf cross section resulting from four hollow cylindrical protrusions or lobes the midpoints of which form a square (page 3, lines 5-33; page 4, lines 17-22 and 32-36; Example 2; Fig. 1a and Fig. 2a). The four lobes consist of four partly overlapping annular rings of identical diameter x1; and there is one concentrically arranged through-passage of identical diameter x2 in each of the four lobes (page 3, lines 31-33; Examples 2-3), which are extruded by means of the die depicted in Fig. 1a 
    PNG
    media_image4.png
    374
    312
    media_image4.png
    Greyscale
 and the insert pins shown in Fig. 2a.   Example 3 of the `674 publication discloses the cylindrically stretched shaped catalyst body has a length F of 13 mm, and the cloverleaf cross section is illustrated in Figure 2b 
    PNG
    media_image5.png
    300
    261
    media_image5.png
    Greyscale
 , wherein y=6.0 mm, and x2=3.2 mm.  
Based on the Figure 2b, E is calculated based on E=Y/                        
                            √
                            2
                        
                    -x2=(6.0mm/                        
                            √
                            2
                        
                    )-3.2mm=1.04 mm using Pythagoras’ theorem.  The thickness B of the outer walls can be calculated by B=x1/2-x2/2= 7.4/2-3.2/2=2.2 mm, wherein x1 =7.4 mm according to Figure 1a of the `674 publication. Therefore, the cloverleaf shaped catalyst body of Example 3 has E/B=1.04/2.2=0.47.  In addition, the `674 publication discloses the ratio of the external diameter of the annular rings forming the cross section to the diameter of the circular line x1:y is preferably from 0.8:1 to 2:1, particularly preferably from 1:1.2 to 1.4:1, and this ratio is reflected in the resulting shaped bodies [0021]; the ratio of the external diameter to the internal diameter of the annular rings x1:x2 is preferably from 1.5:1 to 5:1, in particular from 2:1 to 3:1[0022]; and the ratio of the average length z of the shaped bodies to the external diameter of the annular rings z:x1 is preferably from 1:1 to 6:1, particularly preferably from 1.5:1 to 3:1 [0023].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed shaped catalyst body of claim 10 and the shaped catalyst body of the `674 publication is that the `674 publication does not teach a specific example of tetralobe shaped catalyst with E/B= 0.9-1.1.  Instead, the cloverleaf shaped catalyst body of Example 3 has E/B=1.04/2.2=0.47. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 10 would have been obvious over the `674 publication 
because the difference of claimed tetralobe shaped catalysts having E/B= 0.9-1.1 and the tetralobe shaped catalyst of Example 3 having E/B= 0.47 is further taught and/or suggested by the same prior art the `674 publication.   The `674 publication discloses the ratio of the external diameter of the annular rings forming the cross section to the diameter of the circular line x1:y is in particularly preferable from 1:1.2 to 1.4:1, and this ratio is reflected in the resulting shaped bodies [0021]; the ratio of the external diameter to the internal diameter of the annular rings x1:x2 is in particularly preferable from 2:1 to 3:1 [0022]; and the ratio of the average length z of the shaped bodies to the external diameter of the annular rings z:x1 is in particularly preferable from 1.5:1 to 3:1 [0023].  According to the description above, E=Y/                        
                            √
                            2
                        
                    -x2, B=x1/2-x2/2, the ratio E/B= (Y/                        
                            √
                            2
                        
                    -x2)/(x1/2-x2/2).  Because the `674 publication discloses the ratio of x1:y is in particularly preferable from 1:1.2 to 1.4:1, one ordinary skilled in the art would pick up the particularly preferable middle value x1:y= 1:1 (i.e. x1=y);  x1:x2 = 2.5:1 (i.e. x1=2.5 x2) to calculate E/B= (Y/                        
                            √
                            2
                        
                    -x2)/(x1/2-x2/2)= (x1/                        
                            √
                            2
                        
                    -x2)/(x1/2-x2/2)= (2.5 x2/                        
                            √
                            2
                        
                    -x2)/(2.5 x2/2-x2/2) = (0.768 x2)/(0.75 x2)= 1.02.  Therefore, the `674 publication teaches and/or suggests the claimed range of E/B= 0.9-1.1.   
In addition, notwithstanding this positive effect as against the comparative Example 2 and the Example 2 in the `674 publication, the question is if it is not merely a foreseeable result of an obvious way of routine optimization. The `730 patent addresses the problem of finding a trade-off between surface area, pressure loss and the mechanical stability with sufficiently high strength of a catalyst body having a cross section of multifold rotational symmetry that encompasses circular through-passages in lobes, teaches to keep the spacing E between adjacent through-passages sufficiently large for the individual catalyst body to be apt to withstand the pressure exerted by the weight of the catalyst bed (col.3, ln. 17 to col. 4, ln. 47, and Fig. 1).  Taking into account the teachings of the `730 patent, the skilled person will therefore readily contemplate widening the spacing E between adjacent through-passages in the tetralobe of Example 2 in the `674 publication (which corresponds to the comparative Example 2 in the present application) to increase the mechanical stability of the catalyst bodies, if need be.
In terms of claim 11, Example 3 of the `674 publication teaches a shaped catalyst having   
D=Y+x2+2B=6.0mm+ 3.2mm+ 2x2.2mm=13.6 mm, and F=13.0 mm, and D/F=13.6/13.0=1.05, which reads on the D/F ratio of range of 0.25 to 2.0. 
In terms of claim 12, Example 3 of the `674 publication teaches a shaped catalyst having   
D=Y+x2+2B=6.0mm+ 3.2mm+ 2x2.2mm=13.6 mm, and F=13.0 mm, and D/F=13.6/13.0=1.05, which is obvious over the D/F ratio of range of 0.25 to 1.0.
In terms of claims 13-14, Example 3 of the `674 publication teaches a shaped catalyst having the diagonal diameter D is 13.6 mm. 
In terms of claims 15-16, the `674 publication teaches the shaped catalyst body comprises vanadium, at least one alkali metal and sulfate on a silicon dioxide support material, see Abstract.
In terms of claim 17, the `674 publication teaches the shaped catalyst body the shaped body has the shape of a cylinder having 4 hollow-cylindrical convexities, obtainable by extrusion of a catalyst precursor composition comprising vanadium, at least one alkali metal and sulfate on a silicon dioxide support material through the opening of an extrusion tool wherein the opening of the extrusion tool has a cross section formed by 4 partly overlapping rings whose midpoints lie essentially on a circular line having a diameter of y, wherein the rings are bounded by an outer line lying on a circle having an external diameter x1 and an inner line lying on a circle having an internal diameter x2, represents the geometry of the cross section of the shaped catalyst body to form shaped catalyst precursor bodies, drying and calcination thereof. (see Abstract), and [0038-0045, and 0055].    
In terms of claim 18, the `674 publication teaches a process for the oxidation of SO2 to SO3, which comprises bringing into contact a gas mixture comprising oxygen and sulfur dioxide at a temperature in the range from 340 to 680°C with a bed of shaped catalyst bodies thereof, see [0046-0047].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 10-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10 of U.S. Patent No. 10,307,741 (“the `741 patent”).

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 10-18 and claims 1-8, 10 of the `741 patent are both drawn to a shaped catalyst body for the oxidation of SO2 to SO3, which comprises vanadium, at least one alkali metal and sulfate on a silicon dioxide support material, wherein the shaped body has the shape of a cylinder having 4 hollow-cylindrical convexities, obtainable by extrusion of a catalyst precursor composition comprising vanadium, at least one alkali metal and sulfate on a silicon dioxide support material through the opening of an extrusion tool, wherein the opening of the extrusion tool has a cross section formed by 4 partly overlapping rings whose midpoints lie essentially on a circular line having a diameter of y, wherein the rings are bounded by an outer circle having an external diameter x1 and an inner circle having an internal diameter x2; and a process for the oxidation of SO2 to SO3, wherein a gas mixture comprising oxygen and sulfur dioxide is brought into contact at a temperature in the range from 340 to 680 °C with a bed of shaped catalyst bodies.	

Conclusions
Claims 10-18 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731